Citation Nr: 1400628	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the period prior to July 5, 2009 for posttraumatic stress disorder (PTSD) and bipolar disorder with acute psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 2002 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and bipolar disorder with acute psychosis and established a rating of 50 percent effective May 17, 2005.  A December 2009 decision by the RO in Detroit, Michigan granted a temporary evaluation of 100 percent effective July 5, 2009 because of hospitalization over 21 days and continued the 100 percent rating on a schedular basis effective September 1, 2009.  The initial rating for the period from May 17, 2005 to July 5, 2009 remains on appeal.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in a June 2005 statement the Veteran discusses the impact her knee disabilities have on her ability to work and reports having no income since her discharge from the Army.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service connected PTSD and bipolar disorder with acute psychosis resulted in symptoms sufficient to result in total occupational and social impairment throughout the period on appeal.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD and bipolar disorder with acute psychosis have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased initial rating in excess of 50 percent for her service-connected PTSD and bipolar disorder with acute psychosis.  

Considering the favorable outcome detailed below as to grant of the maximum benefit allowed for the disability on appeal, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

For the period on appeal, from May 2005 until July 2009, the Veteran's PTSD and bipolar disorder with acute psychosis is rated as 50 percent disabling pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130 (2013).  

The higher, 70 percent rating is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The maximum, 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled. In rating a mental disability VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates those symptoms listed in the Rating Formula.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, in February 2006, the Veteran had a manic episode which resulted in her hospitalization.  See April 2006 VA examination.  In a February 2006 "Petition/Application for Hospitalization" (hereinafter, Petition) completed by a social worker, the Veteran is noted in an interview to have shown limited insight and poor judgment.  The Petition notes that the police and emergency room staff reported the Veteran to be disoriented, paranoid and uncooperative.  In addition, the Petition has boxes checked referencing that "as a result of this mental illness, [the Veteran] can be reasonably expected within the near future to intentionally or unintentionally seriously physically injure self or others", that the Veteran is "unable to attend to those basic physical needs that must be attended to in order to avoid serious harm in the near future", and that the Veteran's "judgment is so impaired s/he is unable to understand the need for treatment".  

In an accompanying February 2006 "Clinical Certificate" form completed by a doctor whom examined the Veteran, the Veteran is determined to be mentally ill with a diagnosis of acute psychosis.  The Veteran is described as not lucid and paranoid, as having irrational thoughts and psychotic behavior and it is stated that the Veteran did not recognize her parents during the manic episode.  On this form, the doctor checks boxes indicating that the Veteran has shown that there is a "likelihood of injury to self" and that there is an "inability to attend to basic physical needs" and as a result, the doctor recommends hospitalization.  

In an additional February 2006 "Clinical Certificate" form completed by a different doctor whom examined the Veteran, the Veteran is again determined to be mentally ill with a diagnosis of psychotic disorder NOS.  This doctor indicates the Veteran has "displayed periods of marked agitation" and "exhibits evidence of a mood/thought disorder".  On this form, the doctor similarly checks boxes indicating that the Veteran has shown there is a "likelihood of injury to self" and that the Veteran has an "inability to understand need for treatment", and as a result, the doctor recommends hospitalization.  Subsequently, the Veteran was hospitalized for twelve days.  

A March 2006 private treatment record from Dr. Z lists Axis I diagnoses for Bipolar Disorder and PTSD and lists a GAF score of 40.  

The Veteran was afforded a VA mental (non PTSD) examination in April 2006.  Regarding the Veteran's employment history, the examination report states the Veteran was "working in December and January of 2005.  [The Veteran] was doing nighttime security...and daytime construction.  That's when [the Veteran] was developing mania but she was becoming progressively more disorganized.  She attempted to work in March of 2005 at K Mart, but she was unsuccessful.  She ended up having to quit that job.  She cannot hold down a job currently".  The examiner states the Veteran's "bipolar disorder appears to have been a factor to why she is currently not working" and that "the reason she cannot work appears to have been her bipolar disorder".  The VA examination lists a GAF score of 45.    

Private treatment records from October 2006 indicate a diagnosis of major depressive disorder and PTSD and state "[w]ithout medications her condition has become severe and she has demonstrated several functional impairments...[the Veteran's] ability to succeed in school would be impaired if that were to happen now".  

Private treatment records from December 2006 indicate the Veteran "presented with symptoms of hallucinations, delusional ideation, depression, low motivation, impulsivity, impaired judgment skills and episodes of elevated moods".  

In a June 2008 statement submitted by the Veteran, she states that her PTSD has "changed" her, that it "affects my inability to work today" and that her PTSD "severely affects every aspect of me living a normal life, ie work, relationship, sleep, finances, temporment".  

The Veteran was afforded a VA PTSD examination in July 2008.  The examination states that the Veteran has "problems with mood instability, problems with depression, and sleep disturbance", as well as "intrusive thoughts and flashbacks" from her PTSD.  The examination states that the Veteran worked at the VA as a Domiciliary Assistant from September 2007 to December 2007, but that the Veteran was "persistently late to work, had lack of energy and anhedonia, inability to concentrate and function at work, and sleep disturbance".  As a result, the Veteran was fired.  The examination notes the Veteran has had a "significant amount of social dysfunction" and a "significant amount of employment dysfunction", having been "unable to hang onto jobs more than a few months".  The examination goes on to state that Veteran was fired from the VA for "problems with sleep disturbance, problems with her mood, unable to keep attendance on a timely basis, concentration - all features of mood problems and mood instability associated both with Bipolar disorder and Post-traumatic stress disorder.  Therefore it is as least as likely as not that her Post-traumatic stress disorder and bipolar disorder have directly contributed to recently being fired" from the VA.  The examination lists the Veteran's GAF score as 40.  

An August 2008 VA Treatment record lists the Veteran's GAF score as 30, indicative of more than major impairment in all areas.  

In July 2009, the Veteran was admitted to the hospital.  Upon admission, her GAF score was listed as 35.  The VA treatment records associated with this hospitalization indicate the Veteran had four previous psychiatric admissions at the VA Medical Center.  

In a September 2009 statement submitted by the Veteran, she states she is "unable to keep and maintain any type of relationships whether it be social or personal.  I have had two failed marriages and I have lost seven different jobs".  

In a September 2009 VA examination for disabilities not on appeal, the Veteran's work history is listed as "Orthodontist Assistant 2005; Security 2005; Arbys 2006; Denzo Factory 2007; CWT 2006-2007; Domicilary Assistant 2007".  No employment is listed subsequent to 2007.        

This evidence in total indicates that the Veteran has been totally occupationally impaired due to the manifestations of her service-connected PTSD and bipolar disorder with acute psychosis throughout the rating period on appeal.  There is no medical evidence to the contrary.  Additionally, the Veteran's GAF scores indicate that her symptoms are serious and result in occupational and social impairment.  As a result, the Board finds that the Veteran's PTSD and bipolar disorder with acute psychosis symptomatology warrants a 100 percent disability rating prior to July 5, 2009, with an effective date of May 17, 2005.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).
ORDER

Entitlement to an initial rating of 100 percent for PTSD and bipolar disorder with acute psychosis is granted, effective May 17, 2005.  




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


